.
                                                                      r(;4   -.

mn.
 .


      to    the ePfcctthat all
      the inCebte&eusshall,
      .%nWp+dxm5s as..extierdea   .is paza.;A popy or tm   rant
      Of
         &&
            ~~iOI3   tQctaW66t t0   Whbh x htV@ T6fcrwC6   9.6
-     .




jion.Jknh.       Jacxelm, pip.0 s




              ". . .uI6,pl+widin&-rt&at,exooptarrta
          reww~la.  or ertertsitns    of aoorsteil interest,the &u-o-
          tis5.ons of this eeottonshall not apply to lnetru-
          mentr &ten la reamal E sxteasloaeat lwtzw.enta .
          theretotcxeetmqmd w&r the provlcrlons           &f tbls
          xqt or me one amnded trerebjr,        atd sbo2.lnot cppXy
          to iastrwents giver,%13t&3 refwi&r.g.        of axlstlq
          boaat% or obl~atioais     where tto prcoebingirstaxamnt
          of seourltywe8 etsqmd 5.naccoxdfmcoaitb tLl6 &it
          OX tho on8 BpcBrdod     hereby; . . ." ,(~QSrSCO~~Dg    OWS)
           The sailfestir.tcf;t
                             of the ic~laleture,by ttc abwra-
    ;uottee
          prc-Aao, ws to cousa 4th~ ssour~.bobligations, ahiah
Iours wry   truly   .